MEMORANDUM**
Sandra Elena Cesena de Garcia pled guilty to one count of importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. The district court sentenced Cesena de Garcia to six months in custody. Cesena de Garcia appeals, and we affirm.
Cesena de Garcia’s contention that her conviction must be reversed because Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), renders §§ 952 and 960 unconstitutional is foreclosed by United States v. Buckland, 289 F.3d 558 (9th Cir.2002) (en banc) and United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002).
Cesena de Garcia’s contention that the grand jury was required but faded to consider whether she knew the type and quantity of controlled substance is foreclosed by United States v. Carranza, 289 F.3d 634 (9th Cir.2002). “Apprendi did not change the long established rule that the government need not prove that the defendant knew the type and amount of a controlled substance that he imported or possessed; the government need only show that the defendant knew that he imported or possessed some controlled substance.” Id. at 644 (emphasis in original). Cesena de Garcia has offered no evidence, or argument, that the grand jury did not consider whether she had the requisite knowledge that she was importing some controlled substance.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Indeed, the evidence is to the contrary, as the indictment expressly charged that Cesena de Garcia "did knowingly and intentionally import approximately 54.32 kilograms (approximately 119.5 pounds) of marijuana ... into the United States.”